DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 10,439,670) in view of Oka et al. (US 8,768,410).
	Regarding claim 1, Kang et al. (figure 3) disclose a radio-frequency circuit (1000) configured to simultaneously transfer a radio-frequency signal of a fourth generation communication system (4G) (LTE 210) and a radio-frequency signal of a fifth generation communication system (5G) (220), the radio-frequency circuit comprising: a first transfer circuit configured to selectively receive the 4G radio-frequency signal (B71 Tx SIGLE CASE or B71 Tx DUAL CASE) or the 5G radio-frequency signal (N71 Tx), and to transfer a radio-frequency signal of a first communication band of the 4G or 5G communication system, and a radio-frequency signal of a second communication band of the 4G or 5G communication system, wherein the first communication band includes a first transmission band and a first reception band, and the second communication band includes a second transmission band and a second reception band, wherein the first communication band and the second communication band are of the same communication system (B71 Tx SINGLE CASE and B71 Tx DUAL CASE are of the same system), wherein the first transmission band and the second transmission band at least partially overlap (column 12, lines 32-44), and wherein the first transfer circuit comprises: a first power amplifier (300) configured to amplify a transmission signal of the first transmission band and a transmission signal of the second transmission band (column 20, lines 18-67). Kang et al. do not explicitly disclose a first transmission filter having a first passband that includes the first transmission band and the second transmission band, the first transmission filter being configured to pass the transmission signal of the first communication band and the transmission signal of the second communication band, the transmission signals of the first and second transmission bands being output from the first power amplifier. However, Oka et al. (figure 3) disclose a radio-frequency circuit used in simultaneous transfer of a radio-frequency signal comprising a first transmission filter (110A) having a first passband that includes a first transmission band and a second transmission band, the first transmission filter being configured to pass the transmission signal of the first communication band and the transmission signal of the second communication band, the transmission signals of the first and second transmission bands being output from the first power amplifier (130) (column 7, lines 9-28). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the filter of Oka et al. to the circuit of Kang et al. for filtering out other components and passing transmission signal for transmission.
 	Regarding claim 10, Kang et al. (figure 3) disclose wherein the first transfer circuit further comprises a first switch circuit (460) configured to selectively transfer the 4G radio-frequency signal or the 5G radio-frequency signal (column 20, lines 32-40).
Regarding claim 16, Kang et al. (figure 3) disclose a communication device, comprising: an RF signal processing circuit (210 and 220) configured to process a radio-frequency signal transmitted and/or received by an antenna (500); and the radio-frequency circuit according to claim 1 (which addressed above over Kang et al. in view of Oka et al.) configured to transfer the radio-frequency signal between the antenna and the RF signal processing circuit (column 20, lines 18-31).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-19 of U.S. Patent No. 11,177,841. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the present application are anticipated by claims 1-11 and 14-19of U.S. Patent No. 11,177,841.
	Regarding claim 1 of the present application, claims 1 and 3 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including a radio-frequency circuit configured to simultaneously transfer a radio-frequency signal of a fourth generation communication system (4G) and a radio-frequency signal of a fifth generation communication system (5G), the radio-frequency circuit comprising: a first transfer circuit configured to selectively receive the 4G radio-frequency signal or the 5G radio-frequency signal, and to transfer a radio-frequency signal of a first communication band of the 4G or 5G communication system, and a radio-frequency signal of a second communication band of the 4G or 5G communication system, wherein the first communication band includes a first transmission band and a first reception band, and the second communication band includes a second transmission band and a second reception band, wherein the first communication band and the second communication band are of the same communication system, wherein the first transmission band and the second transmission band at least partially overlap, and wherein the first transfer circuit comprises: a first power amplifier configured to amplify a transmission signal of the first transmission band and a transmission signal of the second transmission band; and a first transmission filter having a passband that includes the first transmission band and the second transmission band, the first transmission filter being configured to pass the transmission signal of the first transmission band and the transmission signal of the second transmission band, the transmission signals of the first and second transmission bands being output from the first power amplifier.
Regarding claim 2 of the present application, claims 1 and 3 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including wherein the first transfer circuit comprises a greater number of reception paths than transmission paths.
	Regarding claim 3 of the present application, claims 1 and 3 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including wherein: the first transfer circuit further comprises: one or more reception paths, each configured to transfer a reception signal received from an antenna; and one or more transmission paths, each configured to transfer a transmission signal to be output to an antenna; each of the reception paths comprises a reception filter having a passband corresponding to a communication band; each of the transmission paths comprises a transmission filter having a passband corresponding to a communication band; and a total number of the reception paths is greater than a total number of the transmission paths.
	Regarding claim 4 of the present application, claims 5 and 11 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including wherein the first transfer circuit is further configured to transfer a radio-frequency signal of a third communication band and a radio-frequency signal of a fourth communication band, wherein the third communication band includes a third transmission band and a third reception band, and the fourth communication band includes a fourth transmission band and a fourth reception band, wherein the third reception band and the fourth reception band at least partially overlap, and wherein the first transfer circuit further comprises: a second reception filter having a passband that includes the third reception band and the fourth reception band, the second transmission filter being further configured to pass a reception signal of the third communication band and a reception signal of the fourth communication band; and a second low-noise amplifier configured to amplify the reception signal of the third reception band and the reception signal of the fourth reception band, the reception signals of the third and fourth reception bands being passed by the second reception filter.

Regarding claim 5 of the present application, claims 6 and 11 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including wherein: the fourth communication band is the second communication band, the third reception band and the second reception band at least partially overlap, the passband of the second reception filter further includes the second reception band, the second reception filter being further configured to pass a reception signal of the second communication band, and the second low-noise amplifier is configured to amplify the reception signal of the third communication band and the reception signal of the second communication band passed by the second reception filter.
	Regarding claim 6 of the present application, claims 7 and 11 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including wherein: the first communication band is Band 3 of 4G, the second communication band is Band 66 of 4G, and the third communication band is Band 1 of 4G, or the first communication band is Band n3 of 5G, the second communication band is Band n66 of 5G, and the third communication band is Band n1 of 5G.
	Regarding claim 7 of the present application, claims 8 and 11 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including wherein the first transmission filter and the second reception filter are in a multiplexer.
	Regarding claim 8 of the present application, claims 9 and 11 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including wherein the first transfer circuit further comprises: a first reception filter configured to pass a reception signal of the first communication band; and a switch comprising a common terminal, a first selection terminal connected to the first reception filter, and a second selection terminal connected to the second reception filter, the switch being configured to selectively switch connection of the common terminal between the first selection terminal and the second selection terminal.

Regarding claim 9 of the present application, claims 10 and 11 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including wherein: the first communication band is Band 3 of 4G, the second communication band is Band 66 of 4G, and the third communication band is Band 1 of 4G, or the first communication band is Band n3 of 5G, the second communication band is Band n66 of 5G, and the third communication band is Band n1 of 5G.
	Regarding claim 10 of the present application, claims 2 and 11 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including wherein the first transfer circuit further comprises a first switch circuit configured to selectively transfer the 4G radio-frequency signal or the 5G radio-frequency signal.
Regarding claim 11 of the present application, claims 14 and 19 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including further comprising: a second transfer circuit configured to selectively receive the 4G radio-frequency signal or the 5G radio-frequency signal, wherein the first transfer circuit and the second transfer circuit are configured to simultaneously transfer a different one of the 4G radio-frequency signal and the 5G radio-frequency signal.
	Regarding claim 12 of the present application, claims 15 and 19 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including wherein the second transfer circuit comprises: a second transmission filter configured to pass the first transmission signal and the second transmission signal; a third transmission filter configured to pass a third transmission signal of a third communication band; and a switch comprising a common terminal, a first selection terminal connected to the second transmission filter, and a second selection terminal connected to the third transmission filter, the switch being configured to selectively switch connection of the common terminal between the first selection terminal and the second selection terminal.
Regarding claim 13 of the present application, claims 16 and 19 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including wherein: the first communication band is Band 3 of 4G, the second communication band is Band 66 of 4G, and the third communication band is Band 1 of 4G, or the first communication band is Band n3 of 5G, the second communication band is Band n66 of 5G, and the third communication band is band n1 of 5G.
	Regarding claim 14 of the present application, claims 17 and 19 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including a second switch circuit configured to selectively switch between a first connection state and a second connection state, wherein: in the first connection state, the first transfer circuit is configured to transfer the 4G radio-frequency signal and the second transfer circuit is configured to transfer the 5G radio-frequency signal, and in the second connection state, the first transfer circuit is configured to transfer the 5G radio-frequency signal and the second transfer circuit is configured to transfer the 4G radio-frequency signal.
	Regarding claim 15 of the present application, claims 18 and 19 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including wherein: the first transfer circuit comprises: one or more reception paths, each configured to transfer a reception signal received from an antenna; and one or more transmission paths, each configured to transfer a transmission signal to be output to an antenna, the second transfer circuit comprises: one or more reception paths, each configured to transfer a reception signal received from an antenna; and one or more transmission paths, each configured to transfer a transmission signal to be output to an antenna, each of the reception paths comprises a reception filter having a passband that corresponds to a communication band, each of the transmission paths comprises a transmission filter having a passband that corresponds to a communication band, and a total number of the reception paths and the transmission paths in the first transfer circuit is less than a total number of the reception paths and the transmission paths in the second transfer circuit.

Regarding claim 16 of the present application, claims 3 and 4 of U.S. Patent No. 11,177,841 anticipate all claimed limitation including an RF signal processing circuit configured to process a radio-frequency signal transmitted and/or received by an antenna; and the radio-frequency circuit according to claim 1 configured to transfer the radio-frequency signal between the antenna and the RE signal processing circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brunel et al. (US 10,560,139) disclose a mobile device includes a transceiver that transmits a first type of RF signal and a second type of RF signal by a front end system, the transceiver is operable in a first mode in which transmissions of the first type of RF signal and the second type of RF signal are staggered, and a second mode in which transmissions of the first type of RF signal and the second type of RF signal at least partially overlap in time.
Lee et al. (US 10,673,470) teach a wireless communication circuit includes a switch including a first terminal electrically connected to a path corresponding to a first frequency band, a second terminal electrically connected to a path corresponding to a second frequency band, and a third terminal selectively connected to a corresponding terminal of the first terminal and the second terminal and a filter circuit electrically connected between the third terminal and the at least one antenna and having a designated resonant frequency band, the wireless communication circuit selectively transmits a signal in one corresponding frequency band between the first frequency band and the second frequency band based on a terminal which is connected to the third terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645